By the Court,
Crawford, J.
We see no reason to disturb the judgment rendered in this case, in the Circuit Court. By the fourth section of “ An act to ■ amend an act entitled ‘ An act concerning justices of the peace, and for other purposes,’ ” approved January 30, 1844, any person aggrieved by a judgment rendered by a justice of the peace, if the judgment exceeded fifteen dollars, might appeal therefrom. This was the law in force concerning appeals from justices of the peace, at the time the appeal in this case was taken, and there can be no doubt that Kirkpatrick and Stiles, against whom and Crocker, the justice of the peace had rendered a judgment for $22.01, were entitled to an appeal from such judgment, whether their co-defendant, Crocker, joined in the application or not.
Upon a compliance with the requirements of the statute, by the appellants, Kirkpatrick and Stiles, all further proceedings on the judgment before Justice McCormick, were suspended, Vide R. S. of 1839, *286IX., 4,) and the transcript of the justice’s docket, together with the process and papers in the cause, having been filed in the office of the Clerk of ^e Circuit Court for Grant county, that court acquired jurisdiction of the whole matter. An appeal from the judgment of a justice of the peace, by any of the parties feeling aggrieved by such judgment, in a case where an appeal is provided by the statute, necessarity removes the whole cause to the appellate court, and suspends all other proceedings upon the judgment before the justice of the peace. Hence, in this case, the defendant Crocker, (although he did not make any defence to the action before the justice,) being a party against whom jointly with the appellants Kirkpatrick and Stiles, a judgment had been rendered by the justice, was, from the necessity of the case, a party to the appeal, and the jurisdiction of the Circuit Court extended to him equally with Kirkpatrick and Stiles, inasmuch as they had all been served with the original process in the suit, and had all appeared before the justice. It can-make no difference, that the defendant Crocker had made no de-fence to the action, and did not join in the application for an appeal, but was satisfied with the judgment of the justice of the peace; because, the law which secured the right of appeal to his co-defendant, effectually deprived the plaintiff of all benefit to her from her judgment against Crocker, by inhibiting all further proceedings before the justice on that judgment. She could obtain no process to compel its payment, because the justice was deprived of the power to issue an execution.
We do not think that the proceeding by summons and severance is necessary or applicable in cases of *287this kind ; the justice of the peace having jurisdiction of the subject manter, and of the persons of the defendants, an appeal by one or more of the defendants against whom judgment had been rendered, removed the cause and parties before the appellate court, and that court thereby acquired jurisdiction over all of the parties to ,the judgment appealed from, as fully as if they had been originally sued in, and served with process emanating from, such appellate court.
The judgment in the Circuit Court was properly rendered against all the defendants, and the surety in the recognizance given on the appeal, and we find no error in the proceedings. The return to the writ of error includes copies of the execution issued on the judgment in the Circuit 'Court, and of the return of the sheriff endorsed thereon, but as these copies constitute no part of the record, and are improperly incorporated in the return to the writ of error, we have not deemed it necessary to examine them.
The judgment of the Circuit Court is affirmed with costs.